Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (US 2020/0357344).
Claims 1, 6, 7, 10, Pyun discloses display device driver, comprising: a display panel configured to display at least two load types of display images; a source driver (130, Fig. 1)signally connects to the display panel; and a timing control chip (140 and 150, Fig. 1), comprising: a storage module configured to pre-store a preset data (predetermined) of the display images; a data detection module configured to obtain a data of the display images, to compare the data with the preset data, to determine the load type of the display images corresponding to the data, and to generate a judgment result; and a data processing module signally connects to the source driver, the data processing module is configured to send a corresponding control signal to the source driver according to the judgment result of the data detection module ([0006]-[0031]); wherein the source driver (130, Fig. 1) provides a corresponding pumping current to the display panel according to the control signal, wherein the data processing module transmits the data output from the data detection module to the source driver, wherein the source driver transmits the data output from the timing control chip (140 and 150, Fig. 1) to the display panel, and wherein the display panel displays the display images according to the data (Fig. 1).
Although, Pyun does not explicitly discloses the date of the display images being a real-time date. But Pyun discloses the data of the display image is line data ([0045]-0048]). Therefore, it would have been obvious to one of ordinary skill in the art that the live data of the display images is obtained in a real-time.
Claim 2, Pyun discloses the source driver comprises a data selector that selects the corresponding pumping current correspondingly according to the control signal send by the data processing module ([0067]-0124]).
Claims 3, 8, Pyun discloses the display images comprise a light-load image and a heavy-load image according to the load types of the display images; and the control signal comprises: a first control signal corresponding to the heavy-load image; and a second control signal corresponding to the light-load image; wherein the data processing module sends the first control signal to the source driver when the data detection module determines that the display image is the heavy-load image; and wherein the data processing module sends the second control signal to the source driver when the data detection module determines that the display image is the light-load image ([0067]-[0124]).
Claims 4, 9, Pyun discloses a first pumping current corresponding to the first control signal; and a second pumping current corresponding to the second control signal; wherein the source driver provides the first pumping current to the display panel when the data processing module sends the first control signal to the source driver; and wherein the source driver provides the second pumping current to the display panel when the data processing module sends the second control signal to the source driver; and wherein a value of the second pumping load current is less than a value of the first pumping current.

4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. as applied to claim 1 above, and further in view of Kim et al. (US 2008/0238839).
	Pyun does not but Kim teaches a pulse width modulator ([0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s pulse width modulator in Pyun’s invention because the pulse width modulation allows the source drive to out different voltage signals.

5.	Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
On page 9, applicant argued that both the load controller 140 and the timing controller 150 of Pyun are configured to generate the second image data DATA2, and the first DATA1 would not be
transmitted to the data driver 130 for displaying in Pyun. Examiner respectfully disagrees. Fig. 1 of Pyun shows DATA2 is outputted to the source driver 130. Because DATA2 is a modified version of DATA1, DATA2 outputted to the source driver obviously includes DATA1.
	From the bottom of page 9 to the top of page 10, applicant states “As stated above, the signals processed in the load controller 140 and the timing controller 150 of Pyun are distinct from the signals processed in the timing control chip 200 of the present application, therefore,  each of the load controller 140 and the timing controller 150, or the combination of the load controller 140 and the timing controller 150 of Pyun are distinct from the timing control chip 200 of the present application”. Examiner respectfully disagrees with applicant’s argument. As presented above, Pyun’s DATA2 is a modified version of DATA1, and DATA2 outputted to the source driver obviously includes DATA1. The combination of the load controller 140 and the timing controller 150 of Pyun is definitely equivalent to the claimed timing control chip. 
	On page 10, applicant states “Moreover, due to the data driver 130 of Pyun is configured to control the display panel 110 according to the second image data DATA2, but not synchronous with the result of the judgment of the load type of the real-time data of the display images, the data driver 130 of Pyun also distinct from the source driver 300 of the present application” Applicant’s argument is irrelevant because such limitations are not claimed. 
	Applicant’s agreement with regard to Kim fails to disclose the amended feature of claim 1 of the present application is irrelevant because Kim is not used for the rejection of claim 1. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627